Citation Nr: 1605783	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to May 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran's spondylolysis and spondylolisthesis are congenital or developmental conditions, and were not subject to a superimposed disease or injury during active service.

2.  The Veteran's other currently diagnosed lumbar spine disorders, herniated discs with radiculopathy and degenerative disc disease, were not present in service, manifested many years after discharge from service, and were not shown to be etiologically related to his active military service, to include in-service findings of congenital back defects.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309. 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a back disorder herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's December 2008 and March 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

The Veteran's available service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal in September 2013 to determine the nature and etiology of his claimed back disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the September 2013 VA medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In VA Memorandum dated in March 2013 and January 2014, the RO detailed its attempts to obtain treatment records from Hampton VA Medical Center and Portsmouth Naval Medical Center, concluding that the records were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted.  The RO also sent a letter to the Veteran in February 2013 advising him of the unavailability of these treatment records.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his January 2012 Board hearing, the Veteran asserted that his current back disorders were incurred as a result of a fall injury or physical training during service.  He has continually indicated that he did not have a back disorder prior to entering active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Congenital and developmental defects are not considered disabilities for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, if a claimant develops a superimposed disease or injury during service, such superimposed disease or injury may be subject to service connection.  VAOGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

Historically, the Veteran submitted a claim of entitlement to service connection for back injuries and a slipped disc in January 1979, which was denied in a February 1979 rating decision.  In December 2008, the Veteran submitted a claim of entitlement to service connection for a lower back condition with recurrent pain, which was denied in the April 2009 rating decision.  The Veteran perfected an appeal to the Board.  In June 2012, the Board reopened the claim and remanded the matter for additional development.  

The Veteran's spine was listed as normal on clinical examination in his April 1975 enlistment examination report.  The Veteran answered "no" when asked if he had or had ever had recurrent back pain on the accompanying April 1975 Report of Medical History.  The Veteran was found to be qualified for service enlistment.  

An April 1975 medical record stated that the Veteran complained of back pain from T10 to T12 and left leg pain.  The Veteran reported that he fell down steps and hit his back against a wall and also hit his leg on a rock.  The examiner indicated that the back and leg complaints had been going on for two weeks and listed an impression of cellulitis.  It was noted that the Veteran had provided a conflicting account of the duration, distribution, and intensity of the back pain.  The examiner stated that the Veteran wanted a discharge.  A second April 1975 medical record dated the same day reflected that the Veteran reported intermittent back pain for three years.  An x-ray showed "spondylo" with a 15 percent forward slip.

The May 1975 Medical Board report contained a diagnosis of spondylolisthesis.  The record stated that the Veteran began to complain of back pain, was seen at recruit sick call, and was referred to the orthopedic department.  The Veteran's past medical history indicated that he had intermittent back pain for two years.  However, no civilian medical records were present at that time.  X-ray examination confirmed "spondulolysis (sic)," with a 15 percent forward slip.  The impression was spondylolisthesis that existed prior to service and was not aggravated by military service.  It was recommended that the Veteran be separated from service.  The Medical Board concluded that the Veteran's enlistment had been in error, as he had a nonacceptable defect as defined by Army regulations.

After his separation from service, evidence of record reflected that the Veteran complained intermittently of back pain from 1978 to the present.  In the January 1978 private treatment record, the Veteran reported that he injured his back in 1975 while doing heavy lifting.  He added that he reinjured his back that morning when he fell.  The impression was chronic lower back pain.  A private x-ray from 1985 showed mild degenerative joint disease at L5-S1.  An additional August 2008 private treatment record revealed a diagnosis of lumbar radiculopathy.

Records from a correctional facility were received in January 2009, which documented that the Veteran had complained of back pain since January 1978.  Additional private treatment records dated in 2009 showed findings of lumbar spondylolisthesis.  VA treatment records dated from 2009 to 2012 revealed continued complaints of low back pain.  A February 2009 VA magnetic resonance imaging scan (MRI) report listed an impression of probable bilateral L5 pars defects resulting in Grade 1 spondylolisthesis of L5 on S1, with mild disc bulge and moderately severe bilateral foraminal narrowing; posterior annular tear and mild disc bulge at L4-5 with mild bilateral foraminal narrowing; posterior annular tear and small right paracentral disc protrusion at L3-4 with moderate central canal stenosis and mild bilateral foraminal narrowing; and posterior annular tear and small central disc protrusion at L2-3 with moderate central canal stenosis.

In February 2012, the Veteran submitted statements from multiple members of his family attesting that the Veteran did not have any back problem prior to his service entrance.  Thereafter, in July 2012, the Board reopened the Veteran's claim for service connection for a back disorder and remanded the claim for further development.  Specifically, the Board ordered the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any back disorder.  The Veteran failed to report for the VA examination scheduled in August 2012.

In July 2013, the Board remanded the Veteran's claim for additional development, instructing the RO to schedule a new VA examination, as the Veteran had provided good cause for failing to appear for his August 2012 VA examination. 

In a September 2013 VA examination report, the examiner listed diagnoses of spondylolysis with spondylolisthesis, degenerative disc disease (DDD) of lumbar spine, and multiple herniated discs with radiculopathy.  After reviewing the record and examining the Veteran, the examiner opined that the claimed condition was "less likely than not (less than 50 percent probability)" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner highlighted that review of medical treatise evidence reflected that spondylolysis and spondylolisthesis were congenital or developmental disorders.  The examiner then noted that DDD was not present for more than 20 years after service and the claims file contained notes of back pain prior to induction into the military by three different providers, including the 1975 military orthopedist, a prison orthopedist, and a third medical provider in September 1993.  The examiner indicated that the Veteran's spondylolysis with slippage was found on x-ray immediately after the fall down the stairs within two weeks of entering boot camp, thus, much more likely to be congenital origin than traumatic or degenerative origin.  The examiner highlighted the Medical Board noted the problem as a "defect" during service. 

The examiner noted that while the Veteran's congenital back disorder may have become symptomatic after overuse with exercise or post a fall, this did not imply a permanent aggravation of the underlying condition.  In fact, the examiner commented that the Veteran left active duty for assembly work, shipyard work, and then plastering work where repetitive back movements were required on a daily basis.  The Veteran reported work in kitchen and gym areas during his 26 year incarceration.  During these years, the Veteran was injured multiple times and treated for low back pain, strain, and his congenital disorder on multiple occasions.  By 2009, radiology reports were noted to reveal multiple herniated discs, DDD, and the unchanged Grade 1 spondylolisthesis and spondylolysis.

The examiner further opined that there was no nexus between the other spinal conditions of DDD and herniated discs and the Veteran's congenital spondylolysis/spondylolisthesis, as the Veteran had a number of risk factors for developing those conditions, including multiple traumas and occupational risk.

The examiner further asserted that the back condition found while on active duty preceded his active duty period, as evidenced by statements from multiple medical providers dating from 1975 onward and by the medical research statement in Harrison's Text of Medicine that showed the condition was often found after a single trauma, although preexisting.  It was noted that a 15 percent slippage was found at the time of diagnosis in 1975 and a 2009 MRI report confirmed Grade 1 slippage, proving that the original slippage was unchanged over time.  The examiner commented that evidence of record pointed away from a permanent aggravation of the underlying spondylolisthesis during service.  The examiner further noted that the fact that the Veteran was able to work in labor positions after his month of active duty also pointed away from a permanent aggravation of the congenital defect.  As disc heights of the original x-ray were preserved for some years after his fall on active duty and no other osseous change was found, a superimposed injury was not suspected. 

The examiner then concluded that the Veteran had a congenital disorder in the low lumbar area that was there for some time, as anterolisthesis had occurred and it was found after a fall caused the area to become painful during service.  It was noted that the trauma and pain noted on active duty was some distance away in the thoracic spine area, not the lumbar area.  The examiner indicated that the natural course of the disorder was not changed significantly by the Veteran's period of active duty, as Grade 1 slippage was noted in 1975 and in 2009.  The examiner further highlighted that the Veteran's back pain after service did not limit his employment in labor positions and that secondary conditions, such as herniated discs, were not found for more than 15 years after service.  It was noted that the Veteran had other risk factors over the past 40 years that weighed more heavily on his back condition than his congenital back disorder, including occupational risk and trauma to the spine.  

An October 2013 VA MRI report listed an impression of stable Grade 1 anterolisthesis of L5 on S1 and multilevel disc disease.  A January 2015 VA MRI report listed an impression of stable Grade 1 anterolisthesis presumably due to bilateral par defects.  VA treatment records dated from 2013 to 2015 showed complaints of findings of chronic low back pain.  Additional private physical therapy records dated in 2015 showed treatment for unspecified backache. 

In this case, there is no evidence of symptoms of a lumbar spine disability prior to the Veteran's entering active service in April 1975, and he is presumed to have been in sound condition at enlistment.  However, the presumption of soundness does not apply to congenital or developmental conditions, as those conditions are not considered diseases or injuries for VA purposes.  See Quinn v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, 38 C.F.R. § 3.303(c) provides that, due to universally recognized medical principles, the notation or discovery of certain conditions during service, including congenital malformations, constitutes clear and unmistakable proof that such conditions preexisted service.  Evidence of record clearly reflected that the Veteran's current lumbar spine conditions, spondylolysis and spondylolisthesis, are of a congenital or developmental nature.  Thus, the fact that such conditions were not noted on his April 1975 entrance examination does not preclude them from being characterized as preexisting conditions.
 
Evidence of record also does not show aggravation of those congenital conditions by a superimposed disease or injury during active service, resulting in additional disability.  Here, the Board finds that evidence of record is against any finding that the preexisting spondylolysis and spondylolisthesis underwent any permanent increase in symptoms or any increase in severity during service resulting in additional disability.  In fact, the September 2013 VA examiner specifically opined that evidence "points away from a permanent aggravation of the congenital defect" and that "a superimposed injury was not suspected".

The Board considers findings by the September 2013 VA examiner to be of great probative value in this appeal.  As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's congenital back disorders were aggravated during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Furthermore, the Veteran's other currently diagnosed lumbar spine disorders, herniated discs with radiculopathy and degenerative disc disease, were not present in service, manifested many years after discharge from service, and were not shown to be etiologically related to his active military service, to include in-service findings of congenital back defects.  In fact, the September 2013 VA examiner continually highlighted that those disorders did not manifest until many years after active service as well as repeatedly referenced the Veteran's multiple post-service occupational risks and traumas.

The only evidence of record which relates the Veteran's back disorders to his active military service is the statements made by the Veteran and his family members.  However, the statements that the Veteran's back disorders were aggravated during service or incurred as a result of service draw medical conclusions, which the Veteran and his family members are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's back disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the September 2013 VA examiner considered these statements when providing the medical opinion.

The criteria to establish entitlement to service connection for a back disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a back disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


